 Case: 1:20-cv-03431 Document #: 37 Filed: 05/03/21 Page 1 of 1 PageID #:3065

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Alhix Oyoque, et al.
                                 Plaintiff,
v.                                                  Case No.: 1:20−cv−03431
                                                    Honorable Matthew F. Kennelly
DePaul University, et al.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 3, 2021:


       MINUTE entry before the Honorable Matthew F. Kennelly: Telephonic ruling on
a motion hearing held on 5/3/2021. The Court will issue a written ruling on the plaintiffs'
motion to amend/correct the complaint [31]. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
